Citation Nr: 1236357	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO. 08-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected reactive airway disease (asthma).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia of the left knee.

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  Jurisdiction of the case was subsequently transferred to the RO in Montgomery, Alabama.

In October 2009, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a hearing held at the Montgomery RO.  A transcript of the hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2009 hearing, the undersigned clarified the issues on appeal and inquired as to the extent, etiology, and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in July 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the agency of original jurisdiction (AOJ) substantially complied with the July 2010 remand orders, and no further action is necessary as to the issues being decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a disability rating in excess of 30 percent for the service-connected reactive airway disease (asthma) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chondromalacia of the left knee manifests as flexion to 110 degrees and extension to 10 degrees with subjective complaints and objective evidence of pain.

2.  The Veteran has slight instability of the left knee.

3.  The Veteran has not been shown to have a right knee disability that is causally or etiologically related to her active service or to the service-connected left knee disability.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.40, 4.45, Diagnostic Codes 5299-5024, 5003, 5257, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent disability rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Code 5257; VAOPGCPREC 9-98 (August 14, 1998).

3.  A right knee disability was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code; regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations, and precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in August 2006 and November 2006.  The letters also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records. Additionally, the Veteran was provided with a VA general medical examination April 1997 and VA joints examinations in July 2002, November 2004, August 2006, and January 2011.

The Board further observes that this case was remanded in July 2010 in order to obtain outstanding private treatment records and afford the Veteran respective VA examinations.  Thereafter, the AMC notified the Veteran by letter dated in July 2010 that she could submit additional private medical records.  The Veteran was afforded the requested examinations in January 2011.  Therefore, the Board finds that the AOJ has substantially complied with the July 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The most recent VA joints examination provided in January 2011 is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below.  A new examination is not required as the examiner's opinions are well-supported, and the opinion addressed the Board's July 2010 remand directives.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same 
level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The Veteran's service-connected chondromalacia of the left knee is currently rated under Diagnostic Code 5299-5024.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5024, pertaining to tenosynovitis, provides that the disease will be rated on limitation of motion of the affected part(s) as degenerative arthritis. 38 C.F.R. § 4.71, Diagnostic Code 5024.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable disability rating, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable disability rating, limitation of extension of the knee to 10 degrees warrants a 10 percent disability rating, limitation of extension to 15 degrees warrants a 20 percent disability rating, and limitation of extension to 20 degrees warrants a 30 percent disability rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent disability rating and limitation of extension of the knee to 45 degrees warrants a maximum 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the rating schedule. 

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability rating requires slight recurrent subluxation or lateral instability.  A 20 percent disability rating requires moderate recurrent subluxation or lateral instability. A 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

VA's General Counsel has held that a Veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59. 

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension). Where a Veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

In this case, the Veteran claims that her left knee disability is more severe than reflected by the assigned 10 percent disability rating, effective on October 30, 2001. The Veteran filed an informal claim for increased rating in May 2006.  

In March 2006, the Veteran was referred to VA physical therapy after she reported pain in her knees. 

March 2006 VA X-rays of the left knee showed early degenerative joint disease. 

During April 2006 VA treatment, the Veteran reported increased pain ascending and descending stairs.  Examination revealed no swelling, erythema, warmth, or medial or lateral joint instability.  A drawer test was negative. 

During an August 2006 VA joints examination, the Veteran reported pain and swelling in her left knee.  She reported that her left knee was weak, gave out, and popped.  She noted worse pain ascending or descending stairs and her knee pain flared when the weather changed.  She denied any additional limitations with flare-ups.  She ambulated without an assistive device and she did not use a knee brace.  She indicated that she treated her knee pain with daily Clinoril.

The Veteran stated that she worked in a clerical function in a bank.  She stated that she tried not to walk back and forth to the printer at work and she had no limitations in her job duties.  She previously had stopped working in childcare because the job involved "too much walking."  She noted increased pain in her knee when she swept, vacuumed, or mopped the floors at her home and she was unable to garden because her left knee had a "catch."  She was unable to cross her legs or sit on the floor and she was unable to wear high heeled shoes due to her knee pain.

On examination, the Veteran fully extended her left knee without pain.  Her knee was stable and there was no additional limitation with repetitive motion.  The diagnosis was mild chronic strain in the left knee.  The examiner noted there was no chondromalacia of the left patella and the cartilage under the left patella was in "excellent condition" on arthroscopic visualization in June 2004.  The examiner also noted no clinically significant osteoarthritis as the joint space was normal in the left knee. 

During August 2007 VA treatment, the Veteran noted that her knees "give out."

In a November 2008 statement associated with the Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran stated that she had intermittent pain in her left knee. She reported increased pain with cold, bending and stooping down, and ascending and descending stairs. 

In April 2009, W. L. Pinchback, Jr., M.D., noted the Veteran's complaints of left knee pain and discomfort.  The Veteran stated that her knee had been hurting intermittently for approximately one year, but the pain was constant for approximately three months.  She noted that the pain increased when she ascended or descended stairs and when she rose from a sitting position.  On examination, she ambulated with a normal gait and she demonstrated left knee range of motion from zero to 145 degrees.  The examiner noted no gross instability of the left knee, but he noted that the Veteran had "some apprehension when attempts [were] made to subluxate the left patella laterally, and she was very tender over the lateral patella facet." 

Dr. Pinchback also reviewed X-rays of the left knee which showed no evidence of acute bony abnormality.  It was noted that the symptoms were consistent with chondromalacia of the patella and a fitted lumbar brace for the knee was prescribed.

An April 2009 VA treatment note documented complaints of left knee pain, and the examiner noted that the Veteran wore a brace on her left knee.

A June 2009 private treatment note from Pri Med documented the Veteran's complaint of left knee pain, which she rated as nine out of ten in severity.

In August 2009, Dr. Pinchback treated the Veteran for continued pain, discomfort, and difficulty bearing weight on the left knee.  He noted that the Veteran ambulated with a normal gait and she demonstrated left knee range of motion from zero to 135 degrees.  She remained apprehensive when attempts were made to subluxate the left patella laterally and she was tender in both the medial and lateral patella facets.  X-rays showed no evidence of acute bony abnormality.  Dr. Pinchback noted that the Veteran had not responded to conservative treatment of bracing or medication and her symptoms persisted. 

An August 2009 magnetic resonance imaging (MRI) study of the left knee revealed a small, nonspecific joint effusion.  There were no findings to suggest internal derangement.  There were no signs of a meniscal tear, no regions of cartilage deficiency, no signs of a bone contusion or occult fracture, and the quadriceps and patellar tendon was normal. 

In an October 2009 statement, M. S. W., a coworker, noted that she observed the Veteran in severe knee pain.  She indicated that the Veteran wore a knee brace for support and to enable her to do minimal walking while at work.  She also reported that management placed a printer on the Veteran's desk to assist her and make her job as "easy as possible."

In another October 2009 statement, S. M., another coworker, reported that she worked with the Veteran since 2005 and had witnessed her knee difficulties.  She observed the Veteran propping her leg up under her desk to relieve pressure on her knee and she noted that management ordered a printer and scanner for the Veteran's desk to "keep her off her feet as much as possible while at work." 

During the October 2009 hearing, the Veteran testified that she was working at a credit union and her manager provided a printer at her work station so she would not have to walk as much and to avoid swelling to her knee.  She indicated that she was unable to cook and clean and she was unable to walk far distances due to her increased knee pain.  She related that she was unable to participate in family vacations to theme parks and she occasionally used a motorized cart while shopping due to her knee pain and swelling.  She treated the swelling with ice, heat, and a TENS unit. 

The Veteran reported that a private orthopedist provided her with a hinged brace to aid stability of the left knee.  She indicated that her left knee gave out on her approximately three or four times during an eight hour work day despite the brace. She testified that she used a cane to ambulate occasionally.  She also reported that she had reduced range of motion in the left knee and she had increased symptomatology with increased activity. 

During a January 2011 VA joints examination, the Veteran reported that her knee pain increased with running, crossing her legs, ascending stairs, bending her knee, and cold weather.  She reported that heat, ice, use of a TENS unit, muscle relaxants, nonsteroidal anti-inflammatory drugs, and pain medications helped to alleviate the pain.  She indicated that she wore a knee brace and used a crutch or a wheelchair to ambulate. 

Physical examination revealed that gait was normal.  There was tenderness and guarding of movement in the left knee.  There was evidence of medial/lateral, mild instability and abnormal cruciate ligament instability in 30 degrees of flexion with seven millimeters of motion.  There was also evidence of subpatellar tenderness and painful knee tendons.  The Veteran demonstrated objective evidence of pain with active range of motion in the left knee.  Left knee range of motion was measured from 10 to 110 degrees.  An X-ray study showed a normal examination of the left knee.  There was no significant osseous, articular, or soft tissue abnormality.

The Veteran reported that she was employed as a credit card adjuster.  The examiner opined that there were mild to severe effects of the Veteran's usual daily activities, including chores, shopping, exercise, sports, recreation, travel, and driving.  The examiner opined that it was less likely as not that the Veteran's service-connected left knee disability would prevent full-time sedentary employment.

As discussed above, Diagnostic Code 5024 provides that tenosynovitis is rated on limitation of motion of the affected part(s) as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Codes 5260 and 5261 pertain to limitation of flexion of the knee and limitation of extension of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In considering the foregoing criteria of Diagnostic Code 5260, there is no evidence that the Veteran demonstrated a compensable limitation of flexion of the left knee at any time during the period on appeal.  She demonstrated full range of motion during an August 2006 VA examination and during private treatment from Dr. Pinchback in April 2009.  She had some limitation of motion on evaluation by Dr. Pinchback in August 2009 (with limitation of flexion to 135 degrees) and during the January 2011 VA examination (with limitation of flexion to 110 degrees); however, the limitation of flexion fell far short of that required for a compensable disability rating under Diagnostic Code 5260 (where a 10 percent rating is assigned for limitation of flexion to 60 degrees).  Id.

In considering the foregoing criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees throughout the period on appeal, with the exception of range of motion testing during the January 2011 VA examination where she had limitation of extension to 10 degrees.  As noted above, limitation of extension to 10 degrees warrants a 10 percent disability rating.  Id.

In considering the applicability of other Diagnostic Codes, the Board finds that the Veteran does warrant a separate 10 percent disability rating for instability of the left knee under Diagnostic Code 5257.  Diagnostic Code 5257 provides a 10 percent evaluation for slight recurrent subluxation or lateral instability.  The January 2011 VA examiner noted that the left knee had mild instability and abnormal cruciate ligament instability.  There was also evidence throughout the record that the Veteran wore a left knee brace to aid in stability of the knee.  See October 2009 hearing transcript, January 2011 VA examination report.

A separate 10 percent disability rating under Diagnostic Code 5003 for degenerative arthritis is not warranted because the Veteran meets the rating criteria for a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 or 5259 because there is no history of semilunar cartilage involvement.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's service-connected left knee disability supports the criteria of a disability rating no greater than 10 percent for limitation of extension.  Additionally, the weight of the credible evidence demonstrates that the Veteran's left knee disability supports the criteria for the assignment of a separate 10 percent disability rating for instability for the entire period under consideration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261. 

The Board has considered the testimony and statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms as described above have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the Veteran has been awarded a separate 10 percent disability rating for instability of the left knee.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service treatment records contain no complaints, treatment, or diagnoses pertaining to the right knee. 

A July 1995 periodic examination revealed a normal clinical evaluation of the lower extremities.

A February 1996 medical evaluation board examination report included a normal clinical evaluation of the lower extremities.  In an associated report of medical history, the Veteran denied arthritis, bone or joint deformity, and a "trick" or locked knee.

During an April 1997 VA general medical examination, the Veteran reported a history of occasional knee pains from service.  She did not indicate which knee was painful; however, examination revealed slight tenderness on either side of the patella in the left knee.  There was no evidence of any swelling or tenderness in the right knee.  There was no diagnosis pertaining to the right knee.

In April 2001, the Veteran presented to her private primary care physician, Belfondia Pou, M.D., with complaints of bilateral knee pain reportedly manifested during service.  The diagnosis was bilateral knee pain and Dr. Pou ordered an X-ray study of the knees.

An April 2001 private radiology report noted an unremarkable X-ray study of both knees.  The bones were intact, the joint spaces were maintained, and no soft tissue abnormalities were noted.

In May 2001, Dr. Pou noted that the Veteran had continued bilateral knee pain.  On examination there was mild joint line tenderness to palpation of the knees and crepitants was noted when the Veteran flexed the knees; however, the rest of the examination was unremarkable. 

The Veteran was treated by private physical therapists for bilateral knee pain from May 2001 to June 2001. 

In June 2001, the Veteran was evaluated by Dr. Pinchback, a private orthopedic surgeon. In a self-reported orthopedic history, the Veteran reported that she had bilateral knee pain for five years or less.

In the examination report, Dr. Pinchback noted that the Veteran complained of bilateral knee pain and discomfort.  On examination, there was point tenderness involving the medial patellar facets bilaterally and she had some crepitants on manipulation of her knees.  X-rays of the right knee showed good bone mineralization with well-maintained joint spaces.  Patella views showed that the patellofemoral joint appeared congruous.  Dr. Pinchback opined that the symptoms of pain and tenderness involving the medial patellar facet were consistent with chondromalacia of the patella.  The Veteran was prescribed a right knee stabilizing brace for her right knee and she was advised to continue physical therapy treatment. 

During a July 2002 VA joints examination, the Veteran reported that she injured both of her knees while on active duty.  A bilateral knee X-ray study showed normal knees.  The diagnosis was bilateral patellofemoral pain syndrome with minimal to moderate functional loss due to pain.

In May 2004, Dr. Pinchback evaluated the Veteran for bilateral knee pain. She denied any recent trauma.  On examination, there was some point tenderness over the medial joint line of the right knee.  X-rays of the right knee revealed good bone mineralization with well-maintained joint spaces and no evidence of acute bony abnormality.  Dr. Pinchback opined that the symptoms were consistent with internal derangement of the right knee, possibly a torn meniscus. 

During a follow-up evaluation in May 2004, Dr. Pinchback noted that MRIs of both knees were obtained and reviewed.  There were no findings regarding the right knee.  Dr. Pinchback noted that the right knee symptoms were consistent with "more of a nonspecific synovitis."

During a November 2004 VA joints examination, the Veteran reported she had pain, swelling, and stiffness in the right knee.  Examination of the right knee revealed slight tenderness around the patella with patella compression producing pain and mild tenderness over the joint line.  The diagnosis was chondromalacia of the patella of the right knee with a diagnosis of a medial meniscal tear in the right knee which was not treated, per Dr. Pinchback's records.

A February 2005 VA treatment note documents the Veteran's report of bilateral knee pain for over ten years.

March 2006 VA X-rays of the bilateral knees showed bilateral early degenerative joint disease.

An April 2006 VA treatment note indicated that there was no swelling or erythema, warmth, or medial or lateral joint instability of the right knee.

In another April 2006 VA treatment note, the Veteran reported constant pain in both of her knees; however she indicated that her right knee pain was worse than her left knee pain. 

During the October 2009 hearing, the Veteran testified that her right knee disorder was caused by overcompensating for her service-connected left knee disability. 

During a January 2011 VA joints examination, the Veteran reported that the pain in right knee began in 1998.  She stated that her right knee pain began "after having to depend upon it to bear most of her weight due to instability and pain in [the] left knee."  Examination of the right knee revealed guarding of movement, crepitation, and subpatellar tenderness.  X-rays showed no significant osseous, articular, or soft tissue abnormality.  The interpreting radiologist noted a normal X-ray examination. 

The VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's right knee disabilities were caused by or a result of her period of active service.  The examiner also opined that it was less likely as not (less than 50/50 probability) that the Veteran's right knee disabilities were incurred or chronically worsened due to her service-connected left knee disability.  The examiner noted that she was unable to locate any diagnosed condition for the right knee in the claims file.  She noted there were some complaints of bilateral knee pain, but it appeared the pain subsided as most of the entries focused on complaints of left knee pain with a diagnosis.  She also noted that medical literature does not indicate that chondromalacia of one knee is considered a cause for development in the other knee.

The January 2011 VA examiner opined that it was less likely as not (less than 50/50 probability that the Veteran's right knee disorder was incurred or chronically worsened due to her service-connected left knee disability.  She noted that there was no diagnosed right knee disorder and whatever complaints concerning bilateral knee pain or right knee pain subsided as the entries focused on complaints of left knee pain.  She also noted that medical literature does not indicate that chondromalacia of one knee is considered a cause for development in the other knee.

The Veteran is not entitled to service connection for a right knee disorder, either on a direct or secondary basis.  The January 2011 VA examiner opined that her right knee disorder was not related to service and noted that she found no evidence of a diagnosed right knee disorder.  Again, she stated that the complaints of bilateral knee pain and right knee pain subsided and the entries focused on complaints of left knee pain rather than right knee pain. 

The Board finds the January 2011 opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Federal Circuit held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not she experienced complaints in service.  Rather, this is a case in which the record shows no disability or complaints concerning her right knee and no complaints of symptoms related to the right knee during a medical evaluation board prior to separating from service.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence. 

The Board recognizes the Veteran's contentions that she has a right knee disability related to service or to a service-connected disability.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of right knee symptoms, her opinion is outweighed by the competent medical evidence.  While the Board is sympathetic to the Veteran's claims, and she is certainly competent to describe that which he experienced in service, any contentions by the Veteran that she has a current right knee disability as a result of service are not competent.  The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and her opinion as to a cause and effect relationship between her right knee disorder and her service-connected left knee disability is therefore entitled to no weight of probative value.

The preponderance of the evidence is against a finding that the right knee disorder is related to any incident of active service or that it was caused or aggravated by her service-connected left knee disability; therefore, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).



ORDER

An disability rating in excess of 10 percent for a chondromalacia of the left knee is denied.

A separate 10 percent disability rating for slight instability of the left knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

Service connection for a right knee disorder, to include as secondary to the service-connected chondromalacia of the left knee, is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to a disability rating in excess of 30 percent for service-connected restrictive airway disease (asthma) must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

During the October 2009 hearing, the Veteran testified that she was hospitalized for a period of two days in September 2009 for treatment of her service-connected asthma at Jackson Hospital in Montgomery, Alabama.  See hearing transcript, p. 5.

A review of the claims file reveals that the pertinent private treatment reports from Jackson Hospital have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, private treatment records pertaining to treatment for the service-connected asthma at Jackson Hospital in Montgomery, Alabama, in September 2009 and any VA treatment records not associated with the record.

The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  The RO/AMC must specifically ask the Veteran to complete an authorization form allowing for the release of private treatment records from Jackson Hospital, pertaining to her service-connected restrictive airway disease (asthma) disability.

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims file. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform her and provide her an opportunity to submit copies of the outstanding medical records. 

2.  The RO/AMC shall then have the Veteran scheduled for a VA examination to determine the current severity of the service-connected restrictive airway disease (asthma) disability.  The examiner should be furnished the claims file for review in connection with the examination.    

All appropriate tests and studies, including X-ray studies and pulmonary function testing, should be conducted, and all clinical findings should be reported in detail. 

The examiner must indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids or immune-suppressive medications.

The examiner must also comment on the impact of the claimed increase in severity of the Veteran's asthma disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  To help avoid future remand, the RO/AMC must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


